UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-4387



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


THOMAS WILLIAMS LEE,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Fox, Senior
District Judge. (7:05-cr-00085-F-ALL)


Submitted: September 28, 2006              Decided: October 5, 2006


Before NIEMEYER, TRAXLER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Raleigh, North
Carolina, Stephen C. Gordon, Assistant Federal Public Defender,
Raleigh, North Carolina, for Appellant.     George E.B. Holding,
Acting United States Attorney, Anne M. Hayes, Christine Witcover
Dean, Assistant United States Attorneys, Raleigh, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Thomas Williams Lee, pled guilty to possession of a

firearm by a convicted felon and possession of a stolen firearm

which   had    been    shipped     in   interstate   or   foreign     commerce   in

violation of 18 U.S.C. §§ 922(g)(1), (j), 924 (2000), and was

sentenced to seventy-one months of imprisonment on each conviction

to be served concurrently. On appeal, Lee argues that the district

court erred by imposing an unreasonable sentence.               For the reasons

that follow, we affirm.

              The district court considered Lee's properly calculated

sentencing range of 57 to 71 months and the factors set forth in 18

U.S.C.A. § 3553(a) (West 2000 & Supp.2006) and sentenced him to 71

months of imprisonment.             After the Supreme Court's opinion in

United States v. Booker, 543 U.S. 220 (2005), a sentencing court is

no   longer    bound    by   the    range   prescribed     by   the    sentencing

guidelines. See United States v. Hughes, 401 F.3d 540, 546-47 (4th

Cir. 2005).        In determining a sentence post-Booker, however,

sentencing courts are still required to calculate and consider the

applicable guideline range as well as § 3553(a).                If the sentence

imposed is within the properly calculated guideline range, it is

presumptively reasonable.           United States v. Green, 436 F.3d 449,

456 (4th Cir.), cert. denied, 126 S. Ct. 2309 (2006).

              The district court imposed a sentence within the properly

calculated guideline range and well below the statutory maximum


                                        - 2 -
sentence   of   ten   years’   imprisonment   for   each   count,    to   run

concurrently.      The court permitted counsel to offer extensive

arguments in mitigation, including consideration of Lee’s personal

history and circumstances.      Hence, we reject Lee’s assertion that

the court considered his criminal history exclusively in imposing

a sentence.     Because the district court appropriately treated the

guidelines as advisory, and properly calculated and considered the

guideline range and the relevant § 3553(a) factors, we find the

sentence reasonable.

           We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                    AFFIRMED




                                  - 3 -